Case: 15-40762      Document: 00513547801         Page: 1    Date Filed: 06/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 15-40762                                 FILED
                                                                               June 14, 2016

THOMAS FLORENCE,                                                              Lyle W. Cayce
                                                                                   Clerk
                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:12-CV-25


Before JOLLY, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Thomas Florence moves for a certificate of appealability (COA) to appeal
the district court’s orders denying his motions to file case law, provide notice
to the court, file evidence, file exhibits, be immediately released, and reopen
case and file evidence. As Florence is not seeking to appeal from the final order
in a habeas proceeding, Florence does not need a COA. See 28 U.S.C. §
2253(c)(1). A COA is therefore DENIED as unnecessary. See id.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40762    Document: 00513547801     Page: 2   Date Filed: 06/14/2016


                                 No. 15-40762

      Florence’s motions, which were filed in his closed 28 U.S.C. § 2254
proceeding, were “meaningless, unauthorized motion[s]” over which the
district court lacked jurisdiction. United States v. Early, 27 F.3d 140, 142 (5th
Cir. 1994). Because Florence has appealed from the denial of unauthorized
motions, we AFFIRM the district court’s rulings. His request to proceed in
forma pauperis and his motions for judicial notice are DENIED.




                                       2